          Case 8:20-cv-02118-PX Document 88 Filed 11/10/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 CASA DE MARYLAND, INC., et al

        Plaintiffs,

  v.                                                   Civil No. 20-2118-PX

 WOLF, et al

        Defendants.


                                    NOTICE OF APPEAL

       Notice is hereby given that Defendants Chad F. Wolf and U.S. Department of Homeland

Security appeal this Court’s memorandum opinion and order entered on September 11, 2020—

which granted in part and denied in part Plaintiffs’ Motion for a Preliminary Injunction—to the

United States Court of Appeals for the Fourth Circuit. See ECF Nos. 69 and 70.


                                                    Respectfully submitted,

                                                    ROBERT K. HUR
                                                    United States Attorney

                                                    ____/s/____________________
                                                    Jane E. Andersen (Bar No: 802834)
                                                    Assistant United States Attorney
                                                    6500 Cherrywood Lane, Suite 200
                                                    Greenbelt, MD 20770
                                                    (301) 344-4422
                                                    Jane.Andersen@usdoj.gov
          Case 8:20-cv-02118-PX Document 88 Filed 11/10/20 Page 2 of 2



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

CASA DE MARYLAND, INC., et al

        Plaintiffs,

  v.                                                  Civil No. 20-2118-PX

WOLF, et al

        Defendants.


                                   CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on November 10, 2020, she served an electronic copy

of the attached NOTICE OF APPEAL to all CM/ECF participants.


                                                   Respectfully submitted,

                                                   ROBERT K. HUR
                                                   United States Attorney

                                                   ____/s/____________________
                                                   Jane E. Andersen (Bar No: 802834)
                                                   Assistant United States Attorney
                                                   6500 Cherrywood Lane, Suite 200
                                                   Greenbelt, MD 20770
                                                   (301) 344-4422
                                                   Jane.Andersen@usdoj.gov
